Citation Nr: 9918342	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  99-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected status post left knee, ruptured ligament repair, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to November 
1989.  

The Board notes that on January 21, 1999, the veteran 
underwent arthroscopically assisted anterior cruciate 
ligament reconstruction of the left knee.  At the hearing 
held before the undersigned on April 8, 1999, the veteran 
raised a claim of entitlement to benefits under 38 C.F.R. 
§§ 4.29, 4.30, based on that January 1999 surgery.  
Similarly, the record before the Board reflects that the 
veteran has been diagnosed with osteoarthritis of the left 
knee, yet a claim of entitlement to service connection for 
osteoarthritis of the left knee either on a direct basis or 
as secondary to the service-connected left knee disability 
has not yet been developed.  Those claims are not in 
appellate status, and it does not appear that they are 
inextricably intertwined with the issue currently on appeal.  
Accordingly, those claims are referred to the RO for 
appropriate action.  Ledford v West, 136 F. 3d 776, 779-80 
(Fed. Cir. 1998); Godfrey v. Brown, 7 Vet. App. 398 (1995).  


REMAND

With regard to the appropriate rating for the veteran's 
service-connected left knee disability, the Board notes that 
the medical records in the claims folder reflect the level of 
disability soon after the January 1999 surgery, but do not 
give a clear picture of the level of disability after the 
veteran recovered from the recent surgery.  In addition, the 
claims folder does not contain a report of the bone scan 
reportedly performed July 3, 1997, nor does it contain the 
report of the x-ray ordered in the Department of Veterans 
Affairs (VA) examination of December 1997.  The claims folder 
contains medical records from the VA medical facility in 
Richmond, Virginia, dated June 1997 through September 1997, 
but does not contain records reflecting treatment by the Dr. 
Pearce from the Salem VA medical facility who reportedly 
annotated the February 1998 rating decision.  In short, it 
appears additional relevant medical evidence is available but 
not currently part of the record before the Board.  

The Board also notes references in the medical evidence to a 
post-service diagnosis of osteoarthritis of the left knee.  
The medical evidence of record does not delineate which 
symptoms the veteran suffers as the result of the nonservice-
connected arthritis, and which symptoms the veteran suffers 
as the result of the disability that is currently service-
connected.  Accordingly, before the Board can ascertain which 
symptomatology is attributable to which disability, 
additional development is necessary.  

A claim for an increased rating is well grounded if the 
veteran alleges the disability has increased in severity 
since the current rating was assigned.  Proscelle v. 
Derwinski, 2 Vet. App. 269 (1992).  The veteran has alleged 
his service-connected status post left knee, ruptured 
ligament repair, has increased in severity, so it appears 
this claim for an increased rating is well grounded.  VA has 
a duty to assist the veteran in the development of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  To 
fulfill that duty to assist, additional action is necessary 
to obtain relevant medical evidence.  Accordingly, this 
matter is REMANDED for the following action:  

1.  The RO should, with the veteran's 
assistance, identify all medical 
facilities and physicians, VA and non-VA, 
from which he received treatment for his 
service-connected left knee disability, 
and the dates of such treatment.  With 
the veteran's assistance, the RO should 
attempt to obtain copies of all treatment 
records from January 1997.  

2.  The veteran should be afforded an 
examination in which the examiner 
identifies the symptoms and 
manifestations of the veteran's service-
connected status post left knee, ruptured 
ligament repair.  The examiner should 
opine whether recurrent subluxation or 
lateral instability is present and, if 
so, whether it is best characterized as 
"slight," "moderate," or "severe."  
The examiner should also, to the extent 
possible, separately identify and discuss 
the symptoms and manifestations of the 
veteran's osteoarthritis.  If the 
examiner is unable to distinguish the 
symptoms and manifestations attributable 
to the service-connected status post left 
knee, ruptured ligament repair, from 
those caused by the osteoarthritis, 
he/she should so indicate.  The examiner 
should investigate whether the veteran 
suffers limitation of motion, including 
limitation caused by pain, if 
appropriate, due to the service-connected 
status post left knee, ruptured ligament 
repair, and if so, should provide an 
assessment of the range of motion that is 
pain free.  The information provided by 
the examiner should be detailed enough to 
permit an informed decision as to the 
appropriate disability rating for the 
veteran's service-connected connected 
status post left knee, ruptured ligament 
repair. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


